United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41514
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR MANUEL VILLA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:04-CR-273-1
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Hector Manuel Villa appeals from his sentence imposed

following his guilty plea to possession with intent to distribute

more than 1,000 kilograms of marijuana.     Villa contends that he

was sentenced in violation of United States v. Booker, 125 S. Ct.
738 (2005), when his sentence was enhanced for possession of a

dangerous weapon and his role in the offense.    Villa also

contends that his sentence is unconstitutional because he was

sentenced pursuant to the mandatory Sentencing Guidelines regime.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41514
                                -2-

     The district court, however, opined that if the Guidelines

were held unconstitutional, it would impose the same sentence.

Therefore, the Government has carried its burden of establishing

that the sentencing errors suffered by Villa were harmless beyond

a reasonable doubt.   See United States v. Walters, 418 F.3d 461,

464 (5th Cir. 2005); United States v. Akpan, 407 F.3d 360, 376

(5th Cir. 2005); see also United States v. Martinez-Lugo, 411
F.3d 597, 601 (5th Cir. 2005), cert. denied,      S. Ct.     (Oct.

11, 2005) (No. 05-6242).

     AFFIRMED.